Citation Nr: 0924060	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gunshot wound 
(GSW) of the right hand.

2.  Entitlement to service connection for a GSW of the left 
hand.

3.  Entitlement to service connection for blood in the urine.

4.  Entitlement to service connection for soft-tissue 
sarcoma, due to herbicide exposure.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for dental trauma.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for cerebral concussion 
(claimed as head injury).  

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
injury.


8.  Whether new and material evidence has been received to 
reopen a claim for service connection for shrapnel wounds to 
the kidney, back and legs.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic cystitis.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to April 
1966.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied all issues on appeal except for the 
TDIU claim.  It is also on appeal from an August 2005 rating 
decision that denied entitlement to a TDIU.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


In April 2009, the Veteran submitted a claim for service 
connection for PTSD.  This claim is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran does 
not have a GSW of the right hand due to active duty.

2.  The evidence of record demonstrates that the Veteran does 
not have a GSW of the left hand due to active duty.

3.  The evidence of record demonstrates that the Veteran does 
not have blood in the urine due to active duty.

4.  The evidence of record demonstrates that the Veteran does 
not have soft-tissue sarcoma due to active duty, nor may it 
be so presumed.  

5.  A November 1971 dental rating decision denied service 
connection for dental trauma; the Veteran did not appeal the 
decision within one year of receiving notification and thus 
the decision is final.

6.  Evidence added to the record since the November 1971 
dental rating decision does not relate to an unestablished 
fact necessary to substantiate the Veteran's claim for 
service connection for dental trauma and does not raise a 
reasonable possibility of substantiating the claim.

7.  A July 1975 rating decision denied service connection for 
a cerebral concussion; the Veteran did not appeal the 
decision within one year of receiving notification and thus 
the decision is final.

8.  Evidence added to the record since the July 1975 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for a cerebral concussion and does not raise a reasonable 
possibility of substantiating the claim.

9.  A July 1975 rating decision denied service connection for 
a right knee condition; the Veteran did not appeal the 
decision within one year of receiving notification and thus 
the decision is final.

10.  Evidence added to the record since the July 1975 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for a right knee condition and does not raise a reasonable 
possibility of substantiating the claim.

11.  A July 1975 rating decision denied service connection 
for shrapnel wounds of the kidney, back and legs; the Veteran 
did not appeal the decision within one year of receiving 
notification and thus the decision is final.

12.  Evidence added to the record since the July 1975 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for shrapnel wounds of the kidney, back and legs and does not 
raise a reasonable possibility of substantiating the claim.

13.  A July 1975 rating decision denied service connection 
for chronic cystitis; the Veteran did not appeal the decision 
within one year of receiving notification and thus the 
decision is final.

14.  Evidence added to the record since the July 1975 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for chronic cystitis and does not raise a reasonable 
possibility of substantiating the claim.

15.  The Veteran is not service-connected for any disability.  



CONCLUSIONS OF LAW

1.  Service connection for a GSW of the right hand is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for a GSW of the left hand is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Service connection for blood in the urine is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Service connection for soft-tissue sarcoma, due to 
herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

5.  The November 1971 rating decision denying service 
connection for dental trauma is final.  38 U.S.C.A. § 7105 
(West 2002).  

6.  Evidence received since the November 1971 rating decision 
is not new and material, and the claim for service connection 
for dental trauma is not reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

7.  The July 1975 rating decision denying service connection 
for cerebral concussion is final.  38 U.S.C.A. § 7105 (West 
2002).  

8.  Evidence added to the record since the July 1975 rating 
decision is not new and material, and the claim for service 
connection for cerebral concussion is not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).

9.  The July 1975 rating decision denying service connection 
for a right knee condition is final.  38 U.S.C.A. § 7105 
(West 2002).

10.  Evidence added to the record since the July 1975 rating 
decision is not new and material, and the claim for service 
connection for a right knee condition is not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).

11.  The July 1975 rating decision denying service connection 
for shrapnel wounds of the kidney, back and legs is final.  
38 U.S.C.A. § 7105 (West 2002).
 
12.  Evidence added to the record since the July 1975 rating 
decision is not new and material, and the claim for service 
connection for shrapnel wounds of the kidney, back and legs 
is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2008).  

13.  The July 1975 rating decision denying service connection 
for chronic cystitis is final.  38 U.S.C.A. § 7105 (West 
2002).

14.  Evidence added to the record since the July 1975 rating 
decision is not new and material, and the claim for service 
connection for chronic cystitis is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2008).  

15.  The requirements for a TDIU have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

With respect to the Veteran's TDIU claim, VCAA notice is not 
required because the issue presented involves a claim that 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Turning to the remaining claims, the VCAA duty to notify was 
satisfied with respect to the service connection claims by 
way of a letter sent to the appellant in May 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

With respect to the new and material claims, a July 2004 
letter addressed the Veteran's attempt to reopen claims for 
dental trauma and chronic cystitis.  The May 2004 notice with 
respect to the attempts to reopen claims for cerebral 
concussion, right knee injury, and shrapnel wounds of the 
kidney, back and legs addressed the claims on the merits, not 
as requiring new and material evidence.  Such notice was not 
sufficient and constitutes a notice error.  

The May 2004 and July 2004 notice letters committed a second 
notice error as well.  With respect to a request to reopen a 
final denial of service connection, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, neither the notice error in the May 2004 letter 
or the Kent errors in each letter affect the essential 
fairness of the adjudication.  The January 2005 statement of 
the case provided the Veteran actual knowledge of the reasons 
service connection had been denied for cerebral concussion, 
right knee injury, and shrapnel wounds of the kidney, back 
and legs.  The contentions set forth by the Veteran in 
correspondence throughout the appeal makes it clear that he 
had actual knowledge of why the claims for service connection 
had been denied.  He has been represented by a service 
organization during the appeal.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  These factors demonstrate that the Veteran has 
submitted all evidence and/or information in his possession 
and thus the purpose of the VCAA was not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. In this case, the Veteran was 
not provided timely notice of the type of evidence necessary 
to establish effective dates for the claimed disabilities on 
appeal.  Any questions as to the appropriate effective dates 
to be assigned are moot as the claims have been denied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The Veteran submitted private treatment records.  

The appellant has not been afforded a VA medical examination.  

VA is not obligated to provide a medical examination if the 
veteran has not presented new and material evidence to reopen 
a final claim.  38 U.S.C.A. § 5103A(f).  Thus, in this case 
no VA examination is required for the Veteran's new and 
material claims. 

Turning to the issue of whether a VA examination is required 
for the Veteran's remaining claims, there are four factors 
for consideration in determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is simply no indication that the 
Veteran's claimed conditions are related to his service.  The 
information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent 
medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As a preliminary matter, before addressing the Veteran's 
claims, the Board observes that the Veteran has repeatedly 
asserted that he served in Vietnam, and was wounded in combat 
while there.  These claimed injuries included GSWs to the 
hands; shrapnel wounds of the kidney, back and legs; a punji 
stake through the foot; an injury to the teeth from being hit 
with the butt of a rifle; and an injury to the right knee in 
a firefight.  He also asserts that while in Vietnam he was 
held captive in a cage with snakes for 12 days, and was in a 
coma at Bethesda Naval Hospital for 61/2 months.  He also 
asserts service in Cuba and the Dominican Republic.  

However, the Board points out that the evidence of record 
does not corroborate the Veteran's assertions.  In this 
regard, the Board observes that a June 2007 VA rating 
decision severed service connection for PTSD.  The rating 
decision noted that the Veteran had submitted a copy of a DD 
214 that "differed substantially" from a certified copy of 
his DD 214 which had been received many years earlier.

The Veteran's copy indicated combat service in Vietnam; two 
awards of the Silver Star for Gallantry; four Purple Hearts; 
expeditionary medals for service in Cuba, the Dominican 
Republic and Vietnam; and two years, two months and four days 
of foreign and/or sea service.  

By contrast, the certified copy of the Veteran's DD 214 shows 
that the Veteran's sole award was the sharpshooter badge, and 
indicates one year, two months and four days of foreign 
and/or sea service.  A copy of the Veteran's DD 214 received 
from the National Personnel Records Center (NPRC) is 
identical to the certified copy.  

The June 2007 rating decision also noted that the Veteran's 
service treatment records show no evidence of combat service 
or any service in Vietnam.  

The June 2007 rating decision further noted that the 
Veteran's official records of his Marine service do not 
support his claim of combat in Vietnam or anywhere else.  The 
rating decision noted that VA had reviewed Marine Corps 
records pertaining to the 3rd Marine Division, the Veteran's 
service records, relevant ship histories and an article "The 
Bay of Tonkin Incident" submitted by the Veteran.  The 
rating decision explained in great detail why these documents 
did not show any service in Vietnam.  

In light of the foregoing, the Board finds that the Veteran 
has little, if any, credibility with respect to his 
contentions.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  
Therefore, the Veteran's testimony and written statements are 
of low probative value and are thus generally unpersuasive.  

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, sot-tissue sarcoma shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The Veteran contends that he incurred GSWs of the hands due 
to combat in Vietnam.  He also claims that he currently has 
soft-tissue sarcoma due to exposure to herbicide in Vietnam, 
and blood in the urine.

The Veteran's service treatment records are negative for any 
evidence of GSWs of the hands.  The Veteran was not in combat 
or in Vietnam.  There is no competent medical evidence of 
current residuals of GSWs of the hands.  As noted, the 
Veteran's own testimony is not credible and has little, if 
any, probative value.  

The Veteran's service treatment records reflect that he was 
treated for acute cystitis in March 1966.  The report of his 
April 1966 separation medical examination relates that 
clinical examination of his genito-urinary system was normal.  
The Veteran was hospitalized at a VA facility in December 
1974 due to gross hematuria.  He was diagnosed with chronic 
prostatitis and cystitis.  

There is no competent medical evidence of current blood in 
the urine.  Although the Veteran is competent to testify as 
to current observable symptoms, see Falzone v. Brown, 8 Vet. 
App. 398 (1995), the Veteran's own testimony has low 
probative value, as noted above, and is therefore not 
persuasive.  

There is no competent medical evidence that the Veteran has 
soft-tissue sarcoma.  As a layperson, the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis.  Thus, his own testimony (even 
if credible) is not sufficient to show the claimed 
disability.  Espiritu, supra. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disabilities involving 
GSWs of the hands, blood in the urine, or soft-tissue 
sarcoma.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus, service connection for a GSW of the right hand, a GSW 
of the left hand, blood in the urine, and soft-tissue sarcoma 
is denied.  

New and Material Evidence 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The November 1971 dental rating decision denied service 
connection for dental trauma because the Veteran was not a 
prisoner of war and there was no evidence of the alleged 
trauma.  Evidence of record at that time included the 
Veteran's service treatment records and post-service private 
and VA treatment records.  

Since the November 1971 rating decision became final, the RO 
has obtained private and VA medical records.  None of the 
post-service treatment records show that the Veteran incurred 
dental trauma during active duty.  These newly submitted VA 
and private post-service treatment records raise no 
reasonable possibility of substantiating the claim.  Thus, 
the evidence is not material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The July 1975 rating decision denied service connection for a 
cerebral concussion because the evidence showed that it was 
sustained after the Veteran's service.  Evidence of record at 
that time included the Veteran's service treatment records 
and post-service private and VA treatment records.  A May 
1975 VA hospital summary showed that the Veteran was in a 
motor vehicle accident, after which he was unconscious for a 
few minutes.  The pertinent diagnosis was cerebral concussion 
secondary to automobile accident.  

Since the July 1975 rating decision became final, the RO has 
obtained private and VA medical records.  None of the post-
service treatment records show that the Veteran incurred a 
cerebral concussion during active duty.  These newly 
submitted VA and private post-service treatment records raise 
no reasonable possibility of substantiating the claim.  Thus, 
the evidence is not material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The July 1975 rating decision denied service connection for a 
right knee condition and for shrapnel wounds of the kidney, 
back and legs because the service treatment records and post-
service treatment records were negative for the conditions.  
Evidence of record at that time included the Veteran's 
service treatment records and post-service private and VA 
treatment records.  

Since the July 1975 rating decision became final, the RO has 
obtained private and VA medical records.  None of the post-
service treatment records show that the Veteran incurred a 
right knee condition or shrapnel wounds of the kidney, back 
and legs during active duty, or show a current right knee 
condition or shrapnel wounds of the kidney, back and legs, 
due to active duty.  These newly submitted VA and private 
post-service treatment records raise no reasonable 
possibility of substantiating the claims.  Thus, the evidence 
is not material within the meaning of 38 C.F.R. § 3.156(a).  

The July 1975 rating decision denied service connection for 
chronic cystitis.  The rating decision noted that the Veteran 
was treated for acute cystitis in March 1966.  The report of 
his April 1966 separation medical examination relates that 
clinical examination of his genito-urinary system was normal.  
The Veteran was hospitalized at a VA facility in December 
1974 due to gross hematuria.  He was diagnosed with chronic 
prostatitis and cystitis.  The rating decision found that 
there was no evidence linking the Veteran's inservice acute 
cystitis to his post-service cystitis, eight years later.  
Evidence of record at that time included the Veteran's 
service treatment records and post-service private and VA 
treatment records.  

Since the July 1975 rating decision became final, the RO has 
obtained private and VA medical records.  None of the post-
service treatment records show that the Veteran incurred 
chronic cystitis during active duty, or show current 
cystitis, due to active duty.  These newly submitted VA and 
private post-service treatment records raise no reasonable 
possibility of substantiating the claims.  Thus, the evidence 
is not material within the meaning of 38 C.F.R. § 3.156(a).  

The Veteran's recent assertions that he incurred dental 
trauma; cerebral concussion; right knee injury; shrapnel 
wounds to the kidney, back and legs; and chronic cystitis 
during active duty (which are presumed credible for the 
purposes of determining whether to reopen a claim, see 
Spaulding v. Brown, 10 Vet. App. 6, 10 (1997)) are 
essentially the same as those he previously made to VA.  
Thus, his statements and testimony are not new and material.  
38 C.F.R. § 3.156(a).  

In sum, the evidence submitted by the Veteran raises no 
reasonable possibility of substantiating the claims for 
service connection for dental trauma; cerebral concussion; 
right knee injury; shrapnel wounds to the kidney, back and 
legs; and chronic cystitis.  Thus, this evidence is not 
material within the meaning of 38 C.F.R. § 3.156(a) and the 
claims are not reopened.

TDIU

The Veteran contends that he is unable to work due to 
service-connected disabilities.  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2009).

In this case, the Veteran has no service-connected 
disabilities.  Thus, he is not entitled to a TDIU.  38 C.F.R. 
§§ 4.16(a) and 4.19.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra.  Accordingly, entitlement to a TDIU is denied. 


ORDER

Service connection for a GSW of the right hand is denied.

Service connection for a GSW of the left hand is denied.

Service connection for blood in the urine is denied.

Service connection for soft-tissue sarcoma, due to herbicide 
exposure, is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
dental trauma is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
cerebral concussion (claimed as head injury) is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
right knee injury is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
shrapnel wounds to the kidney, back and legs is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
chronic cystitis is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


